UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1029


In Re:   JAMAL A. AZEEZ,

                Petitioner.

--------------------------

FRANCIS M. CURNUTTE, III, Attorney at Law,

                Respondent.



                 On Petition for Writ of Mandamus.
                          (5:06-cv-00106)


Submitted:   May 18, 2012                    Decided:   May 31, 2012


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jamal A. Azeez, Petitioner Pro Se.   Francis M. Curnutte, III,
FARMER, CLINE & CAMPBELL, PLLC, Charleston, West Virginia, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jamal    A.   Azeez   petitions   for   a   writ    of    mandamus,

alleging the district court has unduly delayed acting on his 42

U.S.C. § 1983 (2006) action.           He seeks an order from this court

directing the district court to act.            We find there has been no

undue delay in the district court.               Accordingly, we deny the

mandamus petition.          We dispense with oral argument because the

facts   and    legal    contentions    are   adequately     presented     in   the

materials     before    the   court   and    argument     would   not    aid   the

decisional process.

                                                              PETITION DENIED




                                        2